     Case 7:19-cr-00497-NSR Document 235-2 Filed 05/07/21 Page 1 of 2



March 8, 2021
Dear Mr. Koffsky:
Following the order of Hon. Judge Roman, on March 5, 2021, to allow us the use of laptop
computers and related devices and programs for the preparation of our defense, I hereby
suggest the following list to be essential for the work:
   1. Laptop computer, with enough HDD space and RAM to work efficiently, such as
      the one at the following link:
      https://www.dell.com/en-us/shop/dell-laptops/inspiron-17-3000-laptop-
      silver/spd/inspiron-17-3793-laptop/nn3793dsllh#features_section
      or:
      https://www.amazon.com/Dell-Inspiron-Business-Wireless-
      Bluetooth/dp/B085VJZSS1/ref=sr_1_25?dchild=1&keywords=laptop+computer+1t
      b&qid=1615257738&s=electronics&sr=1-25
   2. A wired mouse and keyboard (since wireless ones require batteries, it will be
      impractical in a jail), such as:
      https://www.amazon.com/Logitech-Desktop-Durable-Comfortable-
      keyboard/dp/B003NREDC8/ref=sr_1_3?crid=2FD75L52WY1A3&dchild=1&keyw
      ords=wired+mouse+and+keyboard&qid=1615258557&s=electronics&sprefix=wire
      d+mouse+and+ke%2Celectronics%2C300&sr=1-3#customerReviews
   3. A good headset and microphone such as:
      https://www.amazon.com/Logitech-logitech-noisecanceling-Microphone-
      Packaging/dp/B075G4JT4S/ref=sr_1_6?dchild=1&keywords=logitech+headset+for
      +computer&qid=1615258815&s=electronics&sr=1-6
   4. An external harddrive to backup my work etc. (I want this HDD not to be paid by
      the CJA but rather by my family, since I want to have the backups of my work even
      after the conclusion of the proceeding).
      The one I need is:
      https://www.amazon.com/Seagate-Portable-External-Hard-
      Drive/dp/B07CRG94G3/ref=sr_1_3?dchild=1&keywords=2+tb+external+hardrive
      &qid=1615259679&sr=8-3
   5. USB flash drive for backups and printing (I want this USB flash drive not to be paid
      by the CJA but rather by my family, since I want to have the backups of my work
      even after the conclusion of the proceeding).
      https://www.amazon.com/1TB-USB-3-0-Flash-
      Drive/dp/B08VRG4KXV/ref=sr_1_1_sspa?dchild=1&keywords=32gb+usb&qid=1
      615261388&sr=8-1-
      spons&psc=1&smid=A2FL52OW08U4T6&spLa=ZW5jcnlwdGVkUXVhbGlmaW
      VyPUFGME9aNjRKNjJSUzUmZW5jcnlwdGVkSWQ9QTA1NTUzNDNLM080Q
      lpQSVBLWU8mZW5jcnlwdGVkQWRJZD1BMDE0MTU3ODJRUk4zUUtOOVR
      LRFUmd2lkZ2V0TmFtZT1zcF9hdGYmYWN0aW9uPWNsaWNrUmVkaXJlY3Q
      mZG9Ob3RMb2dDbGljaz10cnVl
     Case 7:19-cr-00497-NSR Document 235-2 Filed 05/07/21 Page 2 of 2



I need the following software and subscriptions:
   1. Microsoft Word, OneNote and Outlook. [subscription required]
   2. Grammarly add-on to Microsoft Word. [subscription and steady internet connection
       required]
   3. Adobe Acrobat professional, or PDF-XChange Editor pro. [subscription required]
   4. PDFSam Basic (essential for preparing and sorting of exhibits etc.) [free]
   5. VLC Media player. [free]
   6. QuickTime Media Player (since different voice file types in the discovery require
       different software). [free]
   7. Google Chrome [free]
   8. Kaluach (Hebrew date to Gregorian calendar converter) [free, available at:
       https://kaluach3.software.informer.com/3.2/]
   9. Zoom videoconferencing software (Required to talk to you and to interview experts
       and witnesses).
   10. Express Dictate Digital Dictation Software by NCH [free, available at
       https://www.nch.com.au/express/index.html]
   11. TeamViewer remote control software (required so you can acess my computer and
       change anything required, so you will not need to come down to jail if any
       inconvenience occurs with the computer.) [free]
   12. 7zip or WinZip to extract zip files [free]
   13. Westlaw or LexisNexis subscription with full Federal and all state law (if preferred
       by you, you may add me as a controlled user on your firm’s account; otherwise, it
       will be necessary to register a new account in my name.)
   14. PacerMonitor.com monthly subscription so I can monitor my docket.
If the CJA declines to pay for any of the above, I will ask my family releatives to do so, but
it will be tough for them to afford it.
Thank you so much
Yours truly,
Nachman Helbrans
